Citation Nr: 9921409	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-42 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to an increased rating for weakness and 
dysfunction with deformity of the right foot, first, second, and 
third toe, status post excision of the interphalangeal sesamoid 
right great toe, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for the residuals of a 
shell fragment wound with retained foreign body, left biceps, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for a right 
shoulder scar, with retained foreign body as a residual of a 
shell fragment wound.  

5.  Entitlement to an increased (compensable) rating for a right 
thigh scar, with retained foreign body as a residual of a shell 
fragment wound.  

6.  Entitlement to an increased (compensable) rating for a right 
knee scar, with retained foreign body as a residual of a shell 
fragment wound.  

7.  Entitlement to an increased (compensable) rating for a lumbar 
area scar, with retained foreign body as a residual of a shell 
fragment wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to May 
1969.  

A perfected appeal to the Board of Veterans' Appeals (Board) of a 
particular decision entered by a Department of Veterans Affairs 
(VA) regional office (RO) consists of a notice of disagreement in 
writing received within one year of the decision being appealed 
and, after a statement of the case has been furnished, a 
substantive appeal received within 60 days of the issuance of the 
statement of the case or within the remainder of the one-year 
period following notification of the decision being appealed.

The present case arises from an August 1995 rating action with 
which the veteran disagreed in September 1995.  A statement of 
the case was issued in October 1995, and the appeal was perfected 
by the submission of a VA Form 9, (Appeal to Board of Veterans' 
Appeals), that was received at the RO in December 1995.  
Thereafter, supplemental statements of the case were issued in 
August 1996 and February 1998.  


REMAND

In connection with the veteran's appeal, he also appeared at a 
Travel Board hearing conducted by the undersigned at the RO in 
December 1998.  Although the effort the veteran made to attend 
the hearing and provide his testimony before the Board is 
appreciated, regrettably, the tape on which that hearing was 
recorded was damaged, and it was not possible to obtain a 
transcript of it.  In February 1999, the Board wrote to the 
veteran, with a copy of the letter sent to his representative, 
and advised him of the problem with the tape recording of his 
hearing, and asked him to inform the Board whether he desired to 
appear at another hearing, or whether he wished to forego a 
second hearing and have the Board consider his case on the 
current record.  The veteran was also informed that, if he did 
not respond within 30 days, it would be assumed he wished to 
attend another hearing before a member of the Board at the RO, 
and that arrangements would be made to accomplish that.  Since no 
response has been received from the veteran, or his 
representative, it is presumed he desires to have another 
hearing.  Accordingly, this case is remanded for the following 
action:

The RO should schedule the veteran for a 
hearing before a Member of the Board at the 
RO as soon as practicable.  

No action is required of the veteran until he is further 
informed.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).





